DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 13 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-21 are pending.
Claim 1 is cancelled.
Claims 2-21 are newly added.
Specification and drawings:
Amendments to the specification have not been submitted.
Amendments to  the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of five Information Disclosure Statements (IDS) filed 28 June 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to the Office Action.
Claim Objections
Claims 20-21 are objected to because of the following informalities:  
In claim 20, line 7, there appears to be an editorial error, as “a” should be deleted.  
Claim 21 is objected to as depending from an objected claim. 
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US Pat. Publ. No. 2012/0286021), cited by Applicant, in view of Howard et al. (US Pat. Publ. No. 2016/0146571).
With respect to claim 21, Kostrzewski disclose a tool assembly (loading unit 100, fig. 2) comprising an anvil assembly 130 (fig. 2) including an anvil body (anvil portion 132 having staple deforming cavities, fig. 2, [0048]), the anvil body having a proximal portion (fig. 2); a mounting member (mounting assembly 120, fig. 2, [0044]) supported on the proximal portion of the anvil body (fig. 2, [0044]) and defining a longitudinal channel (fig. 3, [0046]), the mounting member 120 including a pair of pivot pins 126 extending transversely therefrom (fig. 3, [0047]); and a cartridge assembly 140 (fig. 2, [0044]) including a staple cartridge 142 and a channel member (carrier 144, fig. 5), the staple cartridge having a cartridge body (fig. 19) defining a central knife slot 145 ([0062], fig. 19) and a plurality of staple pockets (fig. 19) positioned on each side of the central knife slot, the channel member 144 including a base wall and side walls that define a channel (fig. 5), the channel receiving the cartridge body of the staple cartridge (figs. 2 and 5), each of the side walls of the channel member having a proximal portion that defines a circular bore (pivot holes 147, fig. 5, [0050]), wherein the pivot pins 126 are received within the circular bores 147 defined in the side walls of the channel member to secure the cartridge assembly to the anvil assembly (figs. 6-9, [0050]).   
Kostrzewski fails to disclose a transverse through bore and spherical members movable within the transverse through bore between first positions contained within the transverse through bore and second positions extending outwardly of the transverse through bore and contained within the circular bores.
	Howard et al. disclose a mounting member (nose 40, [0034], fig. 2A) including a through bore (holes in the side walls, [0034]), and spherical members (balls 42, [0034], fig. 2A) movable within the through bore between first positions contained within the through bore and second positions extending outwardly of the through bore and contained with a recess (groove 58, fig. 2A, [0034]) in a mounting receptacle 50, to provide a coupling between the mounting member 40 and the mounting receptacle 50 in which the mounting member and the mounting receptacle are movable relative to each other. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Kostrzewski to replace the pivot pins on the mounting member of Kostrzewski with the through bore and spherical members movable within the through bore between first positions contained within the through bore and second positions extending outwardly of the through bore and contained within the circular bores as taught by Howard et al., as the substitution of an art-recognized equivalent for the coupling of one mechanical element movable with respect to another.  MPEP 2144.06 II.        
With respect to claim 21, Kostrzewski disclose the mounting member (mounting assembly 120) is fixedly secured to the proximal portion of the anvil assembly (the anvil assembly is secured to the upper mounting portion 122 by pivot member 128, [0048], fig. 2). 
Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2 and 11: the subject matter of claims 2 and 11 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims  2 and 11 include the following limitations which in combination with the other limitations of the claims are not taught or suggested by the prior art:
“a drive assembly including a clamp member, wherein the clamp member is received within the longitudinal channel of the mounting member and is movable from a retracted position towards an advanced position into engagement with the spherical members to urge the spherical members outwardly of the transverse through bore of the mounting member into the circular bores of the channel member to pivotably secure the cartridge assembly to the anvil assembly”.
The closest prior art to Kostrzewski (US Pat. Publ. No. 2012/0286021) discloses a tool assembly 100 comprising an anvil assembly 130 including an anvil body 132, the anvil body having a proximal portion; a mounting member 120 supported on the proximal portion of the anvil body and defining a longitudinal channel, the mounting member 120 including a pair of pivot pins 126 extending transversely therefrom; and a cartridge assembly 140 including a staple cartridge 142 and a channel member 144, the staple cartridge having a cartridge body defining a central knife slot 145 and a plurality of staple pockets positioned on each side of the central knife slot, the channel member 144 including a base wall and side walls that define a channel, the channel receiving the cartridge body of the staple cartridge, each of the side walls of the channel member having a proximal portion that defines a circular bore 147, wherein the pivot pins 126 are received within the circular bores 147 defined in the side walls of the channel member to secure the cartridge assembly to the anvil assembly, and a drive assembly 50 including a clamp member received within the longitudinal channel of the mounting member and movable from a retracted position towards an advanced position.   
Howard et al. (US Pat. Publ. No. 2016/0146571) disclose a mounting member 40 including a through bore, and spherical members 42 movable within the through bore between first positions contained within the through bore and second positions extending outwardly of the through bore and contained with a recess 58 in a mounting receptacle 50, to provide a coupling between the mounting member 40 and the mounting receptacle 50 in which the mounting member and the mounting receptacle are movable relative to each other. 
The difference between the Kostrzewski reference, or a combination of the Kostrzewski and Howard et al. references, and the claimed subject matter is that Kostrzewski, or a combination of Kostrzewski and Howard et al. do not disclose or teach “a drive assembly including a clamp member, wherein the clamp member is received within the longitudinal channel of the mounting member and is movable from a retracted position towards an advanced position into engagement with the spherical members to urge the spherical members outwardly of the transverse through bore of the mounting member into the circular bores of the channel member to pivotably secure the cartridge assembly to the anvil assembly”.  The difference between the claimed subject matter and Kostrzewski reference, or a combination of the Kostrzewski and Howard et al. references, would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Kostrzewski structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Kostrzewski structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Claims 2-10 and 12-19 depend from claims 2 and 11, respectively, and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mollere et al. (US Pat. No. 8,926,598) disclose a surgical instrument including spherical pivoting members (fig. 14).
	Pinjala et al. (EP 3,001,956) disclose a surgical instrument including a mounting member having a through bore (fig. 3).
Bauer (US Pat. No. 5,361,782) discloses spring loaded pivot pins (fig. 8).  
	Bachman (US Pat. No. 2,786,383) disclose a ball detent (fig. 1).
	Langlais et al. (US Pat. Publ. No. 2015/0110575) disclose ball detents (figs. 3 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 November 2022